Opinion by
Wilson, J.
In accordance with stipulation of counsel that the wooden boxes or eases are similar in all material respects to the merchandise the subject of Abstract 59812 and that the issues are the same in all material respects as those the subject of John P. Herber & Co., Inc. v. United States (30 Cust. Ct. 193, C. D. 1519), the protests were dismissed, and the matters were remanded to a single judge sitting in reappraisement for determination of the value of the merchandise in the manner provided by law (28 U. S. C. § 2636 (d)).